
	
		III
		111th CONGRESS
		1st Session
		S. RES. 131
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for
		  certain committees for the 111th Congress.
	
	
		That the following be the minority
			 membership on the following committees for the remainder of the 111th Congress,
			 or until their successors are appointed:
			Committee on
			 appropriations:Mr. Cochran, Mr. Bond, Mr. McConnell, Mr. Shelby,
			 Mr. Gregg, Mr. Bennett, Mrs. Hutchison, Mr. Brownback, Mr. Alexander, Ms.
			 Collins, Mr. Voinovich, and Ms. Murkowski.
			Committee on environment and
			 public works:Mr. Inhofe, Mr. Voinovich, Mr. Vitter, Mr.
			 Barrasso, Mr. Crapo, Mr. Bond, and Mr. Alexander.
			Committee on the
			 judiciary:Mr. Sessions, Mr. Hatch, Mr. Grassley, Mr. Kyl, Mr.
			 Graham, Mr. Cornyn, and Mr. Coburn.
			Committee on veterans'
			 affairs:Mr. Burr, Mr. Isakson, Mr. Wicker, Mr. Johanns, and Mr.
			 Graham.
			Special committee on
			 aging:Mr. Martinez, Mr. Shelby, Ms. Collins, Republican Leader
			 designee, Mr. Corker, Mr. Hatch, Mr. Brownback, and Mr. Graham.
			
